Citation Nr: 0313280	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  00-22 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for dizzy spells and 
blackouts.

4.  Entitlement to a compensable disability rating for the 
residuals of a healed mandible fracture.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from September 1963 to September 
1965 and from October 1965 to August 1967.

These matters come to the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to the benefits sought on appeal.  The 
veteran perfected an appeal of that decision.

The veteran's appeals were previously before the Board in May 
2002, at which time the Board denied claims that are no 
longer in appellate status and undertook additional 
development of the issues shown on the title page pursuant to 
authority granted in 38 C.F.R. § 19.9(a)(2) (2002).  That 
development has been completed, and the veteran was provided 
copies of the additional development and informed of the 
Board's proposed reliance on that evidence as required by 38 
C.F.R. § 20.903 (2002).


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 
5100 et. seq., (West 2002)).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and pending before VA as of that date.  
Dyment v. Principi, 287 F.3d 1377, 1385 (Fed. Cir. 2002).  

A review of the claims folder reveals that, pursuant to 38 
C.F.R. § 19.9(a)(2)(ii) (2002), in a March 2003 notice the 
Board notified the veteran and his representative of the 
provisions of the VCAA in terms of the information and/or 
evidence necessary to substantiate his claim and the relative 
responsibilities of the veteran and VA in obtaining that 
evidence.  In that notice the Board informed the veteran that 
he had up to one year to submit the evidence, but that if he 
did not submit the evidence within 30 days of the notice a 
decision would be made based on the evidence then of record.  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, 02-7305, and 02-7316 (Fed. Cir. May 1, 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated that portion of 38 
C.F.R. § 19.9(a)(2)(ii) (2002) that allowed VA to make a 
decision 30 days after notifying the veteran of the evidence 
needed to substantiate his claim.  The Federal Circuit found 
that the regulation was inconsistent with the provisions of 
38 U.S.C.A. § 5103(a) and (b) (West 2002) because it afforded 
less than one year for receipt of additional evidence.  As 
such, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in 38 
U.S.C.A. § 5103(a) and (b) (West 2002) as defined by the 
Federal Circuit.  

Accordingly, this case is REMANDED for the following:

The RO should take appropriate action in 
this case to comply with the notice and 
duty to assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b), to include the one 
year period for receipt of additional 
evidence.  Thereafter, if any benefit 
sought on appeal remains denied, the case 
should be returned to the Board for 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




______________________________________________
	Nadine Benjamin
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


